DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/908,725 filed on 03/17/2021.
Response to Arguments
Applicant’s arguments made to amended claim 1 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9, 11-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee, B (PGPUB number 20150074041) in view of Fuller, A (US Patent 9600501), Kumarasamy, P (US Patent 9275086), and Flower, J (US Patent 9256542).
Regarding claim 1, Bhattacharjee teaches a system comprising: at least one processor; and at least one memory storing instructions which, when executed by the at least one processor, cause operations comprising ([0025] line 8-16): monitoring access to a plurality of rows in a database partition, a first portion of the plurality of rows stored in a persistent page store and a second portion of the plurality of rows stored in an in-memory row store ([0033] line 1-21 & [0036] line 1-7 & [0037] line 1-6 & Figure 2: The stable data store (persistent page store) and the delta change data store (in-memory row store) are both row-based schema and both are stored in a record database. The stable data store stores data records represent previous versions of data records (first portion of the plurality of rows) and the delta change data store stores recent changes to data records (second portion)), the monitoring comprising monitoring workload on the plurality of rows in the database partition ([0060]: The system pushes data records from delta change data store  to stable data store at the expiration of a predetermined time interval or a predefined threshold number of records reached. Thus the workload of the stores are monitored),the access comprising execution of one or more of an insert operation, a select operation, an update operation, and a delete operation ([0061] line 1-7: Transactional data query (access to the in-memory row store) is for inserting data query, updating data query, deleting data query. Analytical data query (access to the persistent page store) is for selecting data query).
 a first access frequency of the second portion of the plurality of rows stored in the in- memory row store, a growth rate of the second portion of the plurality of rows stored in the in memory row store, and an indication of contention for the persistent page store; selecting, based on the workload parameters, a location for performing a database operation on the database partition, the location comprising the persistent page store or the in-memory row store; and performing, within the selected location, the database operation on the database partition;  in response to determining, based on the workload parameters, that the first access frequency of the second portion of the plurality of rows stored in the in memory row store is less than a first threshold frequency, packing the second portion of the plurality of rows from the in memory row store to the persistent page store, and removing the second portion of the plurality of rows from the in memory row store.
Fuller teaches determining, based on the monitoring, workload parameters comprising a first access frequency of the second portion of the plurality of rows stored in the in- memory row store, a growth rate of the second portion of the plurality of rows stored in the in memory row store (Col 6 line 31-40: Commonly or frequently received queries (frequency of use of the second portion of the plurality of rows) is a parameter determined in the second database (second portion). Col 6 line 62-67 & col 7 line 1-8: The second database is generated prior to receiving the search query and increases the speed with which search results can be retrieved, thereby reducing latency of the search operation and returning results to users more quickly. Col 29 line 58-65: The system determines the second database is incapable of storing data in excess of a predefined size limit (e.g., number of data items or number of bytes of data), whereas the first database processing capabilities are database processing capabilities that enable the first database to perform data operations (e.g., store and execute queries) against a set of data having a size greater than the predefined size limit. Thus, the system does observes how the second database/ second portion is growing in size and once the growth reaches a limit, the system implements further processing onto the other database in the system); selecting, based on the workload parameters, a location for performing a database operation on the database partition, the location comprising the persistent page store or the in-memory row store (Col 6 line 31-40: The second database (in-memory row store) is used for  commonly or frequently received queries.); and performing, within the selected location, the database operation on the database partition (Col 24 line 29-31: Query using data in second database can transmit a response to the requestor. In response to transmitting the query, the requestor receives the response generated from second database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Fuller to select a location to perform the operation based on the parameter of the query so the query can be performed more efficiently with the proper location that would generate the response faster than the other.
Kumarasamy teaches determining, based on the monitoring, workload parameters comprising a growth rate of the second portion of the plurality of rows stored in the in memory row store,, and an indication of contention for the persistent page store (The database can be efficiently replicated to a remote site for use in the event of a disaster or other data loss incident at the primary site. This means that at the event that the database crashes, the system does have a copy of the data at another database for processing thus, the system can determine an indication of contention for the database. Also, the database can be replicated to another computing device within the same site, such as to a higher performance machine in the event that a storage manager host device can no longer service the needs of a growing information management system. This means the system also checks for the volume of the database and begins to move data to a higher performance machine when the growing of the current one is noted to do so). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Fuller to incorporate the teachings of Kumarasamy so data routing and data storing can be improved and the overall system can perform more efficiently.
Flower teaches in response to determining, based on the workload parameters, that the first access frequency of the second portion of the plurality of rows stored in the in memory row store is less than a first threshold frequency, packing the second portion of the plurality of rows from the in memory row store to the persistent page store, and removing the second portion of the plurality of rows from the in memory row store (Col 12 line 27-42: The system is configured to manage the solid state drive (SSD) (in memory row store), in accordance with one embodiment of the present invention. An operation is performed to initiate the SSD management. The method proceeds with a decision operation to determine whether the auxiliary metadata for the data blocks stored in a given portion of the SSD satisfies SSD to-HDD (persistent page store) migration criteria. In one embodiment, migration criteria may include a specification that data blocks having an access counter value less than a specified threshold value be transferred from the SSD to the HDD, so as to free space on the SSD for more frequently accessed data blocks. It should be understood, however, that many other migration criteria may be utilized to determine when data blocks are to be migrated from the SSD to the HDD. Thus, the system tracks for data’s frequency of accesses and migrate it from SSD to HDD if the frequency is below a threshold. The objective is to free space in the SSD for more frequently accessed data blocks, this means the migrated data is removed from SSD). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Fuller and Kumarasamy to incorporate the teachings of Flower to free space of the in memory row store for more frequently accessed data blocks, as recognized by Flower (col 12 line 35-39). 
Regarding claim 11, the disclosed non-transitory computer readable medium executed by the processor is performed by all the limitations of the system disclosed in claim 1. Please refer to paragraph regarding claim 1 shown above.
Regarding claim 16, the disclosed method is performed by all the limitations of the system disclosed in claim 1. Please refer to paragraph regarding claim 1 shown above.
Regarding claim 2, Fuller further teaches disabling, when the first access frequency (Col 29 line 58-67 & Col 30 line 1-3: The second database (in-memory row store) is incapable of storing data in excess of a predefined size limit (second threshold). Thus, the second database is disabled from storing that particular data and leads to the first database processing capabilities to enable the first database to perform data operations against a set of data having a size greater than the predefined size limit). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy to incorporate the teachings of Fuller to select the persistent page store rather than the in-memory row store when the size of the second portion is above a second threshold because the persistent page store has capability of storing data with size greater than the predefined size limit, as recognized by Fuller.
Regarding claim 12, the disclosed non-transitory computer readable medium executed by the processor is performed by all the limitations of the system disclosed in claim 2. Please refer to paragraph regarding claim 2 shown above.
Regarding claim 17, the disclosed method is performed by all the limitations of the system disclosed in claim 2. Please refer to paragraph regarding claim 2 shown above.
Regarding claim 5, Fuller further teaches determining, based on whether a current percentage of utilization of the in-memory row store is at or above a usage (Col 30 line 22-26: The second database accepts new data from the first database until the predefined size limit (usage threshold) has been reached); and disabling, when the low memory condition has occurred, use of the in-memory row store, wherein the selecting the location comprises selecting the persistent page store when the use of the in-memory row store is disabled (Col 30 line 26-31: The data is incrementally requested from the first database by the second database until the predefined size limit is reached, at which point the second database stops requesting the data from the first database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy to incorporate the teachings of Fuller to set a threshold of utilization for the in-memory row store because the in-memory row store is preferred to have less memory thus storing less data than the persistent page store so the queries can be processed faster than the queries processed in the persistent page store.
Regarding claim 6, Fuller further teaches re-enabling, when the current percentage of utilization of the in-memory row store is at or below a second usage threshold, the use of the in-memory row store (Col 31: The second database can be re-enabled by skipping the data (disabled at this point) with greater size than the pre-determined limit and continue to store data within the predetermined-limit size (re-enabled)), determining, based on the monitoring, a second access frequency of the first portion of the plurality of rows stored in the persistent page store; and in response to determining that the second access frequency is greater than a second threshold frequency, migrating the first portion of the plurality of rows from the persistent page store to the in (Col 5 line 28-45: The Interface Datastore of the system stores Second Database (in memory row store) that is generated from data entities that include partial "views" of data stored in First Database. The Second Database is stored in high speed memory (e.g., to increase the speed of responses to search queries), the size of Second Database is limited by the storage capacity of the high speed memory.      In some implementations, Frontend Server 122 transmits data (e.g., entities and, optionally, information about the database schema) to Database Generator 134 in response to a query that was generated preemptively by Interface Datastore 107 (e.g., a query that was generated in anticipation of, and prior to, receiving a corresponding request from Client 102 or App Server 104). In some implementations, this approach of proactive database generation is useful for generating a second database at Interface Datastore 107 for commonly or frequently received queries. In some embodiments, if a query is received that is readily supported by First Database 140 (in other words, if processing the query does not require the database to adhere to a fixed schema, or if the query syntax does not specify a fixed schema) then First Database 140 stored at High-Volume Datastore 106 is used to process the query instead of Second Database 135 at Interface Datastore 107. Col 6 line 31-67 and col 7 line 1-7:  Generating a second database at Interface Datastore is for commonly or frequently received queries. A query is received that is readily supported by First Database. Second Database is generated from first Database. Generating Second Database prior to receiving the search query increases the speed with which search results can be retrieved, thereby reducing latency of the search operation and returning results to users more quickly. Database Generator typically continues to update data in Second Database in between queries or in response to changes in data (in First Database) stored at High-Volume Datastore. Thus, the first database can determine whether data in the first database is frequently queried. If so, the data will be moved to the second database which is used for frequently received queries. Future uses will depend on the second database for frequently received queries rather than the first database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy to incorporate the teachings of Fuller to realize when the in-memory row store is re-activated to execute the operations and use it to process the queries that would generate faster responses with the in-memory row store.
Regarding claim 14, the disclosed non-transitory computer readable medium executed by the processor is performed by all the limitations of the system disclosed in claim 6 wherein claim 6 is depended on claim 5 and claim 5 is depended on claim 1. Please refer to paragraphs regarding claim 6, 5 and 1 shown above.
Regarding claim 19, the disclosed method is performed by all the limitations of the system disclosed in claim 6 wherein claim 6 is depended on claim 5 and claim 5 is depended on claim 1. Please refer to paragraphs regarding claim 6, 5 and 1 shown above.
Regarding claim 7, Fuller further teaches  determining, based on a percentage of usage of the in memory row store, a total number of bytes to be moved from the in memory row store to the persistent page store; determining, based on a size of the second portion of the plurality of rows stored in the in memory row store and a number of rows in the second portion of the plurality of rows, an index for the database partition; and 5Application No.: 15/908,725Docket No.: 54874-276001US/170426US01 Amendment dated March 17, 2021 Non-Final Office Action dated December 18, 2020 determining, based  (Col 29 line 58-65: The second database is incapable of storing data in excess of a predefined size limit (greater than 100% of usage in in-memory row store) when the number of bytes of data exceeds the predefined size limit. In this case, the first database is enabled to perform data operations against a set of data having a size greater than the predefined size limit. Thus, the data with size greater than the predefined size limit (total number of bytes) is moved to the first database from the second database for further processing. Col 10 line 27-30: The first database is capable of performing the search query received from the second database by identifying index portions and searching the index portions). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy to incorporate the teachings of Fuller to relocate the data with number of bytes higher than the allowable usage in the in-memory row store to the persistent page store to process that data and the data is organized with an index so the persistent page store can process the data faster with the known index format. The data is moved to persistent page store because this store contains larger space thus it is able to process large data while the in-memory row store is used for smaller and frequent queries.
Regarding claim 15, the disclosed non-transitory computer readable medium executed by the processor is performed by all the limitations of the system disclosed in claim 7. Please refer to paragraph regarding claim 7 shown above.
Regarding claim 20, the disclosed method is performed by all the limitations of the system disclosed in claim 7. Please refer to paragraph regarding claim 7 shown above.
Regarding claim 9, Fuller further teaches determining, based on a number of concurrent accesses to a page in the persistent page store and a time at which the page was last accessed, whether the page is active (Col 6 line 8-19: Indexes with matching entities in the first database are identified based on predefined property such as recency (a time at which the page was last accessed) and the entities are identified one at a time or in small batches (concurrent accesses). The first database can retrieve the requested results within the entities identified thus the requested page is active); copying, based on determining that the page is active, one or more rows of the page to the in-memory row store (Col 6 line 23-27: Relevant/recent results are generated to the second database for use); and updating, after the copying, at least a portion of the page in the in-memory row store (Col 6 line 23-27: Relevant/recent results are generated to the second database for use). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy to incorporate the teachings of Fuller to determine whether a page in the persistent page store is accessed frequently or recently and if so, copy the page to the in-memory row store so the content can be accessed faster in the future without searching in the persistent page store again which requires longer latency time than the in-memory row store.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Bhattacharjee, B (PGPUB number 20150074041) in combination with Kumarasamy, P (US Patent 9275086) in view of Fuller, A (US Patent 9600501), Flower, J (US Patent 9256542) and Bodamer R (US Patent 6041344).
Regarding claim 3, Bhattacharjee, Kumarasamy, Fuller and Flower teaches all the limitations of claim 2 as shown above. 
	Bhattacharjee, Kumarasamy, Fuller and Flower does not teach re-enabling, when there is contention for the persistent page store and the use of the in-memory row store is disabled, the use of the in-memory row store for the database partition.
However:
	Bodamer teaches enabling, when there is contention for the persistent page store and the use of the in-memory row store is disabled, the use of the in-memory row store for the database partition (Col 1 line 53-63: Operations A and B are sent to and be performed by a first server (persistent page store) but operation B has to be performed (contention) by a second server (in-memory row store). The first server would have the second server perform the operation B. Thus, the idling second server is enabled when operation B is sent to the second server and can be re-enabled if the request for operations in the second server is repeated over time). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee in combination with Kumarasamy, Fuller and Flower to incorporate the teachings of Bodamer to enable the in-memory row store when there is a contention in the persistent page store to do further operations in the in-memory row store. This minimizes the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Bhattacharjee, B (PGPUB number 20150074041) in combination with Kumarasamy, P (US Patent 9275086) in view of Fuller, A (US Patent 9600501), Flower, J (US Patent 9256542) and Shoroff (US Patent 6023744).
Regarding claim 8, Bhattacharjee, Kumarasamy, Flower and Fuller teaches all the limitations of claim 1. Fuller further teaches processing one or more delete operations on one or more rows the in-memory row store (Col 28 line 44-48: Entities (rows) are updated in the second database including adding, modifying or deleting). 
However:
	Shoroff teaches adding, by one or more background threads after the processing, the one or more rows to a front of a queue (Col 2 line 51-53: the system overwrites the dequeued data (data currently in front of a queue) with the non-dequeued (the one or more of the processed rows) data by moving the non-dequeued data to the front of the file within the file itself); and initiating, when a number of rows in the queue is at or exceeds a threshold, the one or more background threads to access the front of the queue and remove the one or more rows from the in-memory row store (Col 2 line 13-14: DeQueue operation (remove operation), which removes an item from the front of the queue if the queue is not empty (threshold). The number of rows in the queue is at or exceeds a threshold when the number of rows is greater than zero or when there are rows stored in the queue). It would .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Bhattacharjee, B (PGPUB number 20150074041) in combination with Kumarasamy, P (US Patent 9275086) in view of Fuller, A (US Patent 9600501), Flower, J (US Patent 9256542) and Kiewe, J (US Patent 9405788).
Regarding claim 10, Bhattacharjee teaches the delta change data store and the stable data store are structured as a row-based schema ([0033] line 7-9 & [0036] line 1-4)
Bhattacharjee does not teach determining a number of rows affected by a database statement, wherein the selecting the location comprises selecting the persistent page store when the number of rows affected by the database statement exceeds a threshold. 
	Kliewe teaches determining a number of rows affected by a database statement by comparing the number of rows to a threshold (Col 6 line 15-31). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Kliewe to determine a threshold that allows the system to send a query to a specific table or database for faster processing and efficiently based on the number of rows of the query. 

Fuller teaches selecting the location comprises selecting the persistent page store when the size limit affected by the database statement exceeds a threshold (Col 29 line 58-65:The second database is incapable of storing data (database statement) in excess of a predefined size limit (number of rows) of data (exceeds a threshold), whereas the first database processing capabilities enable the first database to store queries  against a set of data having a size greater than the predefined size limit. Thus the first database is selected rather than the second database). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee and Kumarasamy and Flower in combination with Kliewe to incorporate the teachings of Fuller to set a threshold of number of rows in a row-based schema database to determine whether the data exceeds the number of rows so the data can be transferred to a larger and more capable database for further processing.
Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Bhattacharjee, B (PGPUB number 20150074041) in combination with Kumarasamy, P (US Patent 9275086), Fuller, A (US Patent 9600501) and Flower, J (US Patent 9256542), Barber, J (US Patent 9052942) in view of Zhao, L (US PGPUB 20140365425).
Regarding claim 4, Fuller further teaches determining whether utilization of the in-memory row store will be equal to or above a threshold percentage (Col 30 line 22-26: The second database accepts new data from the first database until the predefined size limit (usage threshold) has been reached); determining whether a database transaction is committed and whether the data row was accessed (Col 28 line 44-48: Entities (rows) are updated in the second database including adding, modifying or deleting); and packing the data row to the persistent page store (Col 29 line 58-67 & Col 30 line 1-3 : The second database is incapable of storing data in excess of a predefined size limit (threshold). This leads to the first database processing capabilities to enable the first database to perform data operations against a set of data having a size greater than the predefined size limit. Thus, the data row is packed to the first database for further operations).
	Barber teaches a system storing a date and time when the data is created within the storage device (Col 24 line 14-17: The created data within a storage device (in-memory row store) is given with a date and time (first time) when it is created (utilization of in-memory row store). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee in combination with Kumasaramy and Fuller to incorporate the teachings of Barber to determine the date and time of data created or utilization in the in-memory row store where the data created or the utilization in the in-memory row store exceeds a predefined size limit or threshold. The determined time of utilization of the in-memory row store will be equal to or above a threshold percentage gives the system a timestamp of duration that the utilization is exceeded the threshold and this would help the system to update itself to extend the memory of the in-memory row store 
	Bhattacharjee in combination with Kumasaramy, Fuller and Barber does not teach determining, based on a difference between a second time at which a last database transaction is committed and a third time at which the data row was last accessed, a timing difference; and packing, when the timing difference is greater than or equal to the first time, the data row to the persistent page store.
However: 
	Zhao teaches determining, based on a difference between a second time at which a last database transaction is committed and a third time at which the data row was last accessed, a timing difference ([0012] line 1-6, The time element (timing difference)  of the statistical record has a time span counting from a time when the statistical record was last updated or created (second time) to the present time of inquiry (third time)); timing difference is greater than or equal to the first time  [0016] line 5-14 & [0044] line 5-9: The system checks whether the time element (timing difference) of the statistical record is expired(timing difference is greater than the threshold) be comparing to a threshold (first time) where the threshold is the maximum time span counting from the update time to the present time for a statistical record to be still found valid or not expired)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee in combination with Kumasaramy, Flower, Fuller and Barber to incorporate the teachings of Zhao to pack the data row to the persistent page store if the data is indicated as ‘expired’ or ‘cold’ where the duration 
Regarding claim 13, the disclosed non-transitory computer readable medium executed by the processor is performed by the limitations of the system disclosed in claim 4. Please refer to paragraph regarding claim 4 shown above.
Regarding claim 18, the disclosed method is performed by the limitations of the system disclosed in claim 4. Please refer to paragraph regarding claim 4 shown above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.











Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153